45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. FINNEY, Plaintiff Appellant,v.John B. METZGER, III, et als., Defendant Appellee.Charles Vester DELP, Jr., Plaintiff Appellant,v.John B. METZGER, III, et als., Defendant Appellee.Russell SHAMBURG, Plaintiff Appellant,v.John B. METZGER, III, Chairman, Virginia Parole Board;Charlie Edwards, Virginia Parole BoardInterviewer, Defendants Appellees.
Nos. 94-7176, 94-7179, 94-7194.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 22, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-94-833, CA-94-835, CA-94-841-R)
James E. Finney, Charles Vester Delp, Jr., Russell Shamburg, Appellants Pro Se.
W.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders dismissing without prejudice their 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Finney v. Metzger, No. CA-94-833 (W.D.Va. Oct. 12, 1994);  Delp v. Metzger, No. CA-94-835 (W.D.Va. Oct. 12, 1994);  Shamburg v. Metzger, No. CA-94-841-R (W.D.Va. Oct. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED